Case 8:20-cv-00043-JVS-ADS Document 32 Filed 02/05/20 Page1of1 Page ID #196

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NUMBER
8:20-cv-00043

 

Bureau of Consumer Financial Protection

 

 

PLAINTIFF(S)

 

¥v.

Chou Team Realty, LLC, et al.
WAIVER OF SERVICE OF

SUMMONS

 

DEFENDANT(S).

To: _E. Vanessa Assae-Bille
(Name-of Plaintiff's Attorney or Unrepresénted Plaintiff)

L hereby acknowledge receipt of your request that I waive service of a summons in the above-entitled action. I have also received a
copy of the complaint in the action, two copies of this waiver form, and a means by which I can return the signed waiver to you: without
cost to me.

Lagree to save the cost of service of a suramons and an additional copy of the complaint in this lawsuit by not requiring that! (or the
entity on whose behalf I am acting) be served with judicial process in the manner provided by Rule 4 of the Federal Rules of Civil
Procedure. :

1 (or the entity on whose behalf am acting) will retain all defenses or objections to the lawsuit or to the jurisdiction or venue of the
court except for objections based on a defect in the summons or in the service of the summons. :

[ understand that judgment may. be entered against me (or the party on whose behalf] am acting) if an answer or motion under Rule
12 is not served within 60 days after* January 10, 2020 , or within 90 days after that date if the request was sent

outside the United States.

*Date Notice of Lawsuit and Request for Waiver of Service Summons is sent.

o2/6y [2026

 

 

 

 

Date Signed by Receiving Barty Sighaturé ae
David C_Helt- W4=-.232- 39T4F !
Name Telephone Number and Fax Number :

 

 

[432 Edncer le, Sk [35 Attor ney

 

 

 

Street Address a Relationship to Entity on Whosd. Behaif I am. Acting
—<
f ost C A- G2? <4 Eduardo Martinez
City, State, Zip Cade u Name of Part: Waiving Service: :
‘

Duty to Avoid Unnecessary Costs of Service of Summons :

Rute 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving unnecessary costs of service ofthe summons and complaint. A defendant
located in the United States who, after being notified of an action and asked by a plaintiff located in the United States to waive service of a summons, fails to.do so will
be required to bear the. cost of such service unless good cause be-shown for its failure to sign and return the waiver. :

Tt is not good cause for a failure to waive service that-a party believes that the complaint is unfounded, or that the action has been brought in an improper place ox
in a court.that lacks jurisdiction over the subject matter of the action Or over its person or property. A party. who waives service of the summons retains all defenses and

objections (except any relating to the summons or to the service of the summons), and may later object to the jurisdiction of the court or to the place where the action has
been brought. :

A deféndant who waives service must within the time specified on the waiver form serve. on the plaintiff's attorney (or unrepresented plaintiff) a response to the
complaint and must also file a signed copy of the response with the court. If the answer or motion is not served within this time, a default judgment may be taken against
that defendant. By waiving service, a defendant is allowed more time to answer than if the summons had been actually served when the request for waiver of summons

was received.

 

CV-108 (06/98) WAIVER OF SERVICE OF SUMMONS
